Citation Nr: 0420192	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left knee 
disorder, characterized as left knee strain.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1993 to June 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied entitlement to service 
connection for a right foot disorder, left knee strain, a 
right knee disorder, and lumbosacral strain.  The veteran 
disagreed with those determinations by a statement received 
in February 2003, and the RO issued a statement of the case 
(SOC) in August 2003.  The veteran's timely substantive 
appeal was received in October 2003.

In his October 2003 substantive appeal, the veteran requested 
a Travel Board hearing.  The undersigned Veterans Law Judge 
conducted the requested hearing in December 2003.  A 
transcript of the testimony taken at the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you, the 
veteran, if further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO sent a VCAA notice letter compliant with Quartuccio, 
supra, referable to the disabilities at issue in December 
2003.

The veteran contends that he incurred a right foot disorder 
in service.  The report of VA examination conducted in 
October 2002 reflects that radiologic examination of the 
right foot was normal and that no abnormality of the right 
foot was found on examination.  However, the examiner noted 
that the veteran had functional loss due to pain, without 
explanation of that finding.  The examiner did not state 
whether there were objective manifestations of the veteran's 
right foot pain, and did not describe the manifestations of 
functional loss due to pain.  

The Board is unable to determine whether a complete 
examination was conducted.  The examiner did not have the 
benefit of reviewing the veteran's service clinical records, 
which document that the veteran incurred right foot trauma.  
Further factual development, including more a detailed report 
of examination of the right foot, and opinion, rendered after 
review of service clinical records, as to whether any 
manifestation of pain or functional loss due to pain is 
etiologically related to the veteran's right foot trauma in 
service, is required before the Board may complete appellate 
review.

The veteran contends that he incurred a right knee disorder 
and a left knee disorder, characterized as left knee strain, 
in service.  His service clinical records reflect complaints 
of both right knee and left knee pain in service, including 
on service separation examination conducted in February 2000.  
The service clinical records reflect that magnetic resonance 
imaging (MRI) conducted in January 2000, limited to the left 
knee, was interpreted as normal.  Post-service VA examination 
in October 2002 disclosed crepitus, apparently of both knees, 
and a diagnosis of left knee strain was assigned.  Further 
factual development, including review of service clinical 
records and development of medical opinion regarding the 
etiology of any current left knee disorder or right knee 
disorder after review of those records, is required before 
the Board may complete appellate review.

The veteran contends that he incurred a back strain in 
service.  Although a diagnosis of lumbosacral strain was 
assigned at the time of VA examination conducted in October 
2002, the examiner did not provide an opinion as to whether 
lumbosacral strain diagnosed in 2002 was etiologically 
related to the veteran's service.  Further factual 
development, including development of medical opinion, is 
required before the Board may complete appellate review.

Also, because the courts continue to further interpret the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), the record should be examined 
during the course of this REMAND to assure that all notice 
required under VCAA has been provided.  E.g., Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC or RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).
2.  The veteran should again be notified 
of the enactment of the VCAA and advised 
of the provisions of that act.  In this 
regard, the veteran should again be 
advised of what evidence he is 
responsible to provide or identify and 
what evidence VA is responsible to assist 
him in obtaining to substantiate his 
claims for service connection, and should 
also be advised of the types of records 
which might substantiate his contention 
that each of the claimed disorders began 
in service, was present within one year 
following his service separation, and/or 
has been present continuously since his 
service discharge, as previously done by 
the RO and such current additional 
reminder in this regard is to the 
veteran's advantage.  

The veteran should again be advised of 
his responsibilities under the Act, and 
of VA's duties and responsibilities, and 
what evidence he is responsible to 
provide or identify and what evidence VA 
is responsible to assist him in 
obtaining.  The claims file must be 
reviewed to ensure that notification 
requirements, development procedures, or 
other action required under the VCAA is 
completed in compliance with controlling 
guidance and current interpretations of 
the VCAA issued during the course of the 
REMAND.

3.  The veteran should be afforded an 
opportunity to submit alternative 
evidence regarding the onset and etiology 
of the claimed disorders.  He should be 
advised that any evidence of a right 
foot, right knee, left knee, or 
lumbosacral back disorder proximate to 
service would be relevant, including 
statements from co-workers or other 
individuals, insurance examination 
reports, employment clinical records, or 
the like.  


4.  The veteran's VA clinical records at 
the Montgomery, Alabama VA Medical Center 
(VAMC), or any other treating VAMC or 
facility identified by him, from October 
2002 to the present, should be obtained, 
including more complete records of 
surgical treatment of the left knee in 
2003, should be obtained.  

In particular, all reports of Imaging 
Studies of the right foot, right knee, 
left knee, or spine (x-ray, myelogram, 
MRI, CT) should be requested.  

5.  The veteran should be afforded the 
opportunity to identify any post-service 
clinical records that might be relevant 
to his claims.  Any identified private 
clinical records should be obtained.

6.  The AMC should afford the veteran 
another opportunity to submit alternative 
evidence regarding post-service 
manifestations of right foot, right or 
left knee, and back pain, including, but 
not limited to, clinical examinations for 
employment, education, or insurance 
purposes, employment clinical records, 
employment records reflecting reasons for 
time lost from work, statements from co-
workers, friends, or others who may have 
observed relevant symptoms, or any other 
evidence which might substantiate the 
veteran's contentions.  Employment 
records or other records identified by 
the veteran should be obtained and 
associated with the claims file.


7.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)).

8.  After the development described above 
is completed, the veteran should be 
afforded a VA special orthopedic 
examination by an orthopedic surgeon or 
other appropriate medical specialist 
including on a fee basis if necessary, of 
the back, right foot, right knee, and 
left knee, as necessary to identify and 
determine the etiology and onset of each 
current lumbosacral back disorder, right 
foot disorder, or right or left knee 
disorder.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file, including the veteran's 
testimony at a December 2003 hearing, was 
in fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  

The examiner(s) should be asked to 
provide an opinion as to whether it is at 
least as likely as not that any low back, 
right foot, or right or left knee 
disorder(s) found on examination is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
therein.




The examiner(s) should provide an 
explanation for each conclusion reached.  

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claims of entitlement to 
service connection for low back, right 
foot, and bilateral knee disorders.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims of entitlement to service connection, and may result 
denial of the claims.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


